Title: From George Washington to General William Howe, 20 January 1777
From: Washington, George
To: Howe, William



Sir,
Head quarters Morris Town 20th Jan. 1777

I take the liberty to propose the Establishmt of an Officer to reside in New York, under parole to transmit no Intelligence but what belongs to his Office; whose business it shall be to provide Necessaries for such Prisoners as fall into yr Hands. Perhaps the Establishmt of such an Officer with proper Credits may put a Stop to the many Complaints which I am daily under the necessity of hearing; some probably without foundation, & others arising from the want of many things which You are not obliged to furnish the Prisoners.
The Gentleman I would beg leave to recommend as a proper Agent is Mr Lewis Pintard the bearer, a person well known in New York, and of long established Reputation as a considerable Mercht. The Council of Safety of Pennsylvania have desired Liberty, when the Weather permits, of sending a Vessel under a Flag, with a Supply of Meet & Flour for our prisoners in New York—I shall be glad to be favoured with your Answer and am with due Respect Sir Yr most Obdt Ser.
